Mr. Justice Green
delivered the opinion of the court, November 22d 1880.
This case is heard on petition and answer, and, of course, as the answer is demurred to, we must accept the facts therein set forth as true. The answer alleges that the county of Allegheny did not contract the debt mentioned in the petition and was never liable for the payment of it. It avers on the contrary that the county contracted with Woods, the sheriff, for a stipulated sum,* for the support of the convicts, and that this compensation necessarily included bread as well as all other articles of food necessary for’their support. The answer further avers that the entire contract price was paid to Woods and his administrator in various sums and at different dates, aggregating $7333.25, which sum, it says, was “more than ample to pay for all the food (including bread) furnished” to the prisoners. The petition itself avers that Woods, personally, contracted the debt in question, and that a considerable part of it was received from his estate in payment. It thus appears that the petitioner’s claim was purely a personal one by himself against Woods, and *218further that there was not even a shade of obligation, legal or moral, on the part of the county to pay this debt. In such circumstances an act of the legislature directing the county to pay it is of no'more validity than would be an act directing the county to pay the debt of any private citizen. Such legislation is void for want of constitutional power to enact it. No authority has been shown in support of the claim of the plaintiff, and we are clearly of opinion that the court below was right in refusing the writ of mandamus prayed for.
Judgment affirmed.